Citation Nr: 1549454	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-40 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claims file was subsequently transferred to the RO in St. Paul, Minnesota. 

In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.  

The Veteran was provided with a VA examination in December 2013.  The examiner noted that the Veteran reported developing a "trick" knee with intermittent locking, swelling, and pain.  The Veteran stated that he sought treatment from various providers through the years, but most records have been lost or destroyed.  The examiner noted no injuries since service, and also noted that the Veteran spent the majority of the time talking about his left knee.  

The December 2013 VA examiner concluded that the Veteran's right knee disability was not caused by service because his service treatment records did not indicate a right knee injury during service, and because the Veteran "made little mention of his right knee condition during interview with this examiner."  The Veteran did not mention a skiing accident or that a fellow soldier sat on his right knee in service during the examination, and "seemed to suggest his left knee was the bothersome joint during the initial years after service."  The examiner thus concluded that "insufficient evidence exists to suggest a right knee injury during service led to his current right knee condition."  The examiner went on to find that the Veteran's right knee disability was not proximately due to service-connected residuals of a simple fracture of the right tibia and fibula because the Veteran had a normal examination upon separation from service, and because there were no records to suggest that the Veteran had a significant alteration in gait within a year after separation from service.  Therefore, the examiner concluded, a nexus to service-connected right tibia and fibula fracture could not be established.  

In accordance with the Board's May 2014 remand, a supplemental opinion was obtained in August 2014 to consider whether the Veteran's right knee disability was aggravated by his service-connected residuals of simple fracture of the right tibia and fibula.  The clinician gave a negative opinion supported by the rationale that the Veteran had no documented right ankle/knee care proximal to service discharge, that the effects of interceding occupational factors and other injuries could not be excluded, that there were no clinical records to support this contention to the exclusion of other confounding factors, and that the Veteran's mild osteoarthritis and/or right knee pain could be accounted for by age alone.  

However, in its March 2015 Remand, the Board found that these opinions were not adequate.  Specifically, the December 2013 examiner did not explain why the absence of an alteration in gait within a year of service as opposed to later, such as the September 2007 indication of an abnormal gait and the October 2007
notation of swerving mild gait, supported the negative nexus opinion.  Additionally, the Board found that the August 2014 VA opinion appeared to be based upon the absence of records after service rather than the Veteran's competent lay testimony, which had been acknowledged in the December 2013 examination.  As such, the Board remanded the claim in order to obtain an addendum VA opinion as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or chronically aggravated by his service-connected residuals of simple fracture of the right tibia and fibula.  Specifically, the VA clinician was asked to reconcile his or her findings with the Veteran's October 2011 hearing testimony that his knees and ankle bothered him soon after discharge, his report in the June 2008 examination that his right knee began to bother him around 1965, the December 2013 examiner's note of no injuries since service, the June 2008 examination report indicating falls but no specific injury to the right knee, and the treatment records indicating abnormal gait in September 2007 and October 2007.  

Pursuant to the Board's March 2015 Remand, a VA addendum opinion was obtained in July 2015.  The examiner again opined that the Veteran's right knee disability was less likely as not caused by the service-connected residuals of a simple fracture of the right tibia and fibula, and less likely as not permanently
aggravated by the service-connected residuals of a simple fracture of the
right tibia and fibula.  The examiner explained that during the December 2013 VA examination, the Veteran rather minimized his right knee symptoms. Aside from mild crepitus with motion, the right knee examination at that time was benign.  X-rays performed in 2014 revealed only mild degenerative changes.  The examiner concluded that these findings were most congruent with age and the natural progress of disease, and noted that if the right knee indeed began to bother the Veteran in the mid-1960s, one would expect far worse degenerative changes after 50 years.  The examiner reiterated that the Veteran's current right knee findings were most congruent with age and the natural progress of disease, and that these findings did not require an antecedent injury.  Additionally, the examiner explained that it was assumed that the Veteran's reported gait disturbance in 2007 was related to his left knee condition, and that this was described as a mild abnormality, with no clear evidence to suggest that this was sufficient to cause or aggravate a chronic right knee condition.

In the Veteran's October 2015 Informal Hearing Presentation, his representative argued that the July 2015 VA addendum opinion was again inadequate because the opinion, especially with respect to the statements regarding gait disturbance, was not supported by an adequate rationale.  Specifically, the Veteran's representative maintained that the examiner merely concluded that "there is no clear evidence" linking any gait disturbance to a right knee condition, without any medical discussion contained in this opinion, to include a list of what evidence would or would not suffice to link the two.

The Board agrees and finds that the July 2015 VA opinions is not adequate.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 304 (2008) (A medical opinion that includes only data and conclusions is accorded no weight; the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).  Although it does not directly say so, the July 2015 addendum opinion seems to suggest that the documented gait disturbance was insufficient to cause or aggravate the right knee disability because it was merely "mild" in nature.  Upon remand, this rationale should be expanded and fully articulated, to specifically include medical discussion as to what would or would not constitute "clear evidence" that the Veteran's documented gait disturbance was sufficient to cause or aggravate his chronic right knee condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to the July 2015 VA clinician, or an appropriate substitute if unavailable, for an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or chronically aggravated by his service-connected residuals of simple fracture of the right tibia and fibula.  

Specifically, the clinician is asked to expand upon and fully articulate the rationale offered in July 2015 as to what would or would not constitute "clear evidence" that the Veteran's documented gait disturbance was sufficient to cause or aggravate his chronic right knee condition.  

A complete rationale for any opinion expressed is required.  The opinion may not consist solely of data and conclusions.  Aggravation is defined as permanent worsening beyond the natural progression of the disease or disability.  

If the clinician determines that the requested opinion cannot be rendered without additional clinical examination, then a new examination should be scheduled.  

2.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case, and give them the opportunity to respond.  Thereafter, return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




